Case: 13-1464    Document: 2     Page: 1   Filed: 06/27/2013




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                BEAVER KEITH GAMBLE,
                      Appellant,
                            v.
    COMMISSIONER OF INTERNAL REVENUE,
                 Appellee.
                __________________________

                        2013-1464
                __________________________

    Appeal from the United States Tax Court in No. 5128-
13, Chief Judge John O. Colvin.
                 __________________________

                       PER CURIAM.
                       ORDER
    The court considers whether this appeal should be
dismissed or transferred to the United States Court of
Appeals for the Eleventh Circuit.
     Beaver Keith Gamble appeals from an order of the
United States Tax Court dismissing his complaint for lack
of jurisdiction. This court is a court of limited jurisdic-
tion, and does not appear to have jurisdiction over this
appeal. See 28 U.S.C. 1295(a); see also 26 U.S.C. § 7482
(a) (The United States Courts of Appeals (other than the
United States Court of Appeals for the Federal Circuit)
Case: 13-1464        Document: 2    Page: 2   Filed: 06/27/2013




GAMBLE V. COMMISSIONER                                      2


shall have exclusive jurisdiction to review the decisions of
the Tax Court[.]). The court notes that the United States
Tax Court’s docket sheet indicates that this appeal was
filed with the United States Court of Appeals for the
Eleventh Circuit.
      Accordingly,
      IT IS ORDERED THAT:
    (1) The parties are directed to respond within 21 days
from the date of filing of this order concerning whether
this appeal should be dismissed or transferred to the
United States Court of Appeals for the Eleventh Circuit.
      (2) The briefing schedule is stayed.

                                   FOR THE COURT


                                   /s/ Daniel E. O’Toole
                                   Daniel E. O’Toole
                                   Clerk

s26